DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on January 29, 2019.
Claims 1-20 are pending.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 recites the limitation "the launched activity window".  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the launched active window” for the purpose of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 is directed to a computer readable storage medium. However, it is noted that the Specification merely gives examples of such a medium. (Paragraph 138) Therefore, giving computer readable storage medium its broadest reasonable interpretation can include transportation/communication mediums such as a carrier wave. Consequently, the carrier wave can be reasonably interpreted as carrying electrical signals.
Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism per se, and as such as non-statutory natural phenomena.  O’Reilly v. Morse, 56 U.S. (15 How.) 62, 112-14 (1853). Moreover, it does not appear that a claim reciting a wave encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 2015/0347488).

With respect to Claim 1, Peters et al. disclose:
detecting that an application uninstallation event is triggered; (over time a user installs and uninstalls applications (uninstallation event is triggered), Paragraph 24, lines 14-16)
determining a first application which is uninstalled; (list of applications is changed with every install/uninstall, Paragraph 24, lines 14-16)
deleting a data log of the first application from training sample data (removing the application identifier (deleting a data log) that is uninstalled from the list of applications (training sample data), Paragraph 24, lines 24-16; replacing analytical data (training sample data) with new analytical data created by the predictive engine (deleting previous data log that included uninstalled application), Paragraph 33, lines 8-15) when training sample data of an application prediction model comprises the data log of the first application, (list of applications is sent to a predictive engine (application prediction model), Paragraph 6, lines 9-12; analytical data includes information related to usage of a mobile device (data log of the first application), Paragraph 33, lines 1-8) and generating target training sample data; (generating a list of applications based on a circumstance of a command (new list is generated with any newly installed or uninstalled applications), Paragraph 6, lines 5-8; replacing analytical data with new analytical data, Paragraph 33, lines 8-15) and
updating the application prediction model based on the target training sample data. (generating/assigning a utility value to each application in the list of applications and causing an ordered list of applications to be generated (target training sample data), Paragraph 6, lines 9-12; using the analytical data to generate/assign utility values to each of the applications, Paragraph 34, lines 1-15)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Peters et al. further disclose:
wherein the training sample data comprises sample data formed by state feature information of a sample collection moment and a sample tag of the state feature information; (analytical data (training sample data) can include when the user opens/closes a specific application (sample tag) or otherwise executes a function of the mobile device (state feature information), Paragraph 33, lines 1-15) wherein the sample tag involves an application which is launched within a preset time period after the sample collection moment; (analytical data includes specific applications and periods of frequent application usage information (i.e. a user opens a specific application during specific times of day), Paragraph 41)
and wherein deleting the data log of the first application from the training sample data when the training sample data of the application prediction model comprises the data log the first application, and generating target training sample data comprises: 
deleting sample data that takes the first application as the sample tag from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, (replacing analytical data  with new analytical data created by the predictive engine (deleting sample data), Paragraph 33, lines 8-15) and generating the target training sample data. (replacing analytical data with new analytical data, Paragraph 33, lines 8-15) 

Claims 11 and 13 are system claims corresponding to the method claims above (Claims 1 and 3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 3.

Claim 20 is a computer readable storage media claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Tingxin Yan et al.  (“Fast App Launching for Mobile Devices Using Predictive User Context, Jun 2012).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Peters et al. further disclose:
wherein deleting the data log of the first application from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, and generating target training sample data comprises:
deleting a data log of a preset application use from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, (replacing analytical data  with new analytical data created by the predictive engine (deleting data log of a preset application use), Paragraph 33, lines 8-15) and generating the target training sample data; (replacing analytical data with new analytical data, Paragraph 33, lines 8-15) 
Peters et al. do not disclose:
data log of a preset application use sequence
wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application.
However, Tingxin Yan et al. disclose:
data log of a preset application use sequence (data traces (data log) includes information on what applications are likely to follow in the same session as trigger applications (use sequence), Page 116, 4.1.1 Triggers and Followers, Paragraph 2, lines 1-4)
wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application. (data traces (data log) includes information on what applications are likely to follow in the same session as trigger applications (use sequence), Page 116, 4.1.1 Triggers and Followers, Paragraph 2, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tingxin Yan et al. into the teaching of Peters et al. to include a data log of a preset application use sequence and wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application in order to give insight into the next application to launch. (Tingxin Yan et al., 4.1 Personalized Features, Paragraph 1, lines 1-4)

Claim 12 is a system claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356).

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Peters et al. do not disclose:
wherein updating the application prediction model based on the target training sample data further comprises:
predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; and preloading the first to-be-preloaded application. 
However, Bilal et al. disclose:
wherein updating the application prediction model based on the target training sample data further comprises:
predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; (predictor (application prediction model) is triggered at a regular interval, Paragraph 163-170) and preloading the first to-be-preloaded application. (user data is used by predictor to get a list of apps to pre-launch, the list is queued and pre-launch component requests pre-launch for all apps in the queue (preloading), Paragraphs 163-170)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bilal et al. into the teaching of Peters et al. to include wherein updating the application prediction model based on the target training sample data further comprises predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; and preloading the first to-be-preloaded application in order to help reduce the startup time for an application. (Bilal et al., Paragraph 170, lines 1-4)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Peters et al. do not disclose:
wherein after updating the application prediction model based on the target training sample data, the method further comprises:
predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: and preloading the second to-be-preloaded application.
However, Bilal et al. disclose:
wherein after updating the application prediction model based on the target training sample data, the method further comprises:
predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: (predictor (application prediction model) is triggered at a regular interval, Paragraph 163-170) and preloading the second to-be-preloaded application. (user data is used by predictor to get a list of apps to pre-launch, the list is queued and pre-launch component requests pre-launch for all apps in the queue (preloading), Paragraphs 163-170; prediction engine utilizes order and frequency of past usage in its prediction, Paragraph 55, lines 7-11; activating applications in a certain sequence, Claim 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bilal et al. into the teaching of Peters et al. to include wherein after updating the application prediction model based on the target training sample data, the method further comprises predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: and preloading the second to-be-preloaded application in order to help reduce the startup time for an application. (Bilal et al., Paragraph 170, lines 1-4)

Claim 15 is a system claim corresponding to the method claims above (Claims 5 and 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claims 5 and 6.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) and in further view of Pandey et al. (US 2018/0260206).

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein before preloading the first to-be-preloaded application, the method further comprises:
determining whether the first to-be-preloaded application comprises the first application; 
and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application.
However, Pandey et al. disclose:
wherein before preloading the first to-be-preloaded application, the method further comprises:
determining whether the first to-be-preloaded application comprises the first application; (a user selects (determining) to uninstall an application from the list of preloaded applications, Paragraph 84, lines 1-8)
and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application. (removing the application from the list of preloaded application when the user selects to uninstall, Paragraphs 71 and 84, lines 21-34 and 1-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pandey et al. into the teaching of Peters et al. and Bilal et al. to include wherein before preloading the first to-be-preloaded application, the method further comprises determining whether the first to-be-preloaded application comprises the first application and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application in order to allow a user/system to manage applications in a computing device. (Pandey et al., Paragraph 2, lines 1-3)

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) in view of Pandey et al. (US 2018/0260206) and in further view of Murphy et al. (US 2016/0162148).

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Peters et al., Bilal et al. and Pandey et al. do not disclose:
wherein preloading the first to-be-preloaded application comprises: preloading the first to-be-preloaded application from which the first application has been deleted.
However, Murphy et al. disclose:
wherein preloading the first to-be-preloaded application comprises: preloading the first to-be-preloaded application from which the first application has been deleted. (downloading/installing (preloading) an application that was uninstalled or previously not installed, Paragraph 22, lines 10-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murphy et al. into the teaching of Peters et al., Bilal et al. and Pandey et al. to include wherein preloading the first to-be-preloaded application comprises preloading the first to-be-preloaded application from which the first application has been deleted in order to automatically preload/load an application that was previously uninstalled but is now needed to perform a specific task. (Murphy et al., Paragraph 22)

Claim 16 is a system claim corresponding to the method claims above (Claims 7 and 8) and, therefore, is rejected for the same reasons set forth in the rejection of Claims 7 and 8.

Claims 9, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) and in further view of Sun et al. (US 2013/0120294).

With respect to Claim 9, all the limitations of Claim 5 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein preloading the first to-be-preloaded application comprises: 
preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen.
However, Sun et al. disclose:
wherein preloading the first to-be-preloaded application comprises: 
preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions with respect to the currently displayed application, Paragraph 125, lines 3-7) wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen. (active region (boundary coordinates) includes applications to the left and right of the currently displayed application (located outside a coordinate range of a display screen) that are preloaded, Paragraph 125, lines 3-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein preloading the first to-be-preloaded application comprises preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

With respect to Claim 10, all the limitations of Claim 9 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein preloading the second ta-be-preloaded application comprises: preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen.
However, Sun et al. disclose:
wherein preloading the second ta-be-preloaded application comprises: 
preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions with respect to the currently displayed application, Paragraph 125, lines 3-7) wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen. (active region (boundary coordinates) includes applications to the left and right of the currently displayed application (located outside a coordinate range of a display screen) that are preloaded, Paragraph 125, lines 3-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein preloading the second ta-be-preloaded application comprises: preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

Claim 17 is a system claim corresponding to the method claims above (Claims 9 and 10) and, therefore, is rejected for the same reasons set forth in the rejection of Claims 9 and 10.

With respect to Claim 18, all the limitations of Claim 17 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein the processor is configured to: 
create a target process of the second to-be-preloaded application; 
create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack; 
launch an active window of the second to-be-preloaded application in the task stack based on the target process; 
and draw and display the application interface of the second to-be-preloaded application based on the launched activity window.
However, Sun et al. disclose:
wherein the processor is configured to: 
create a target process of the second to-be-preloaded application; (activating a run icon (creating a target process) of an application, Paragraph 82)
create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack; (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions (task stack) with respect to the currently displayed application, Paragraph 125, lines 3-7)
launch an active window of the second to-be-preloaded application in the task stack based on the target process; (receive an instruction to display the first and second applications (launch an active window), Paragraph 136)
and draw and display the application interface of the second to-be-preloaded application based on the launched activity window. (control the touch screen to display the first and second applications in the first and second windows and/or detecting that a display change event has been detected (), Paragraphs 136-141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein the processor is configured to create a target process of the second to-be-preloaded application, create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack, launch an active window of the second to-be-preloaded application in the task stack based on the target process and draw and display the application interface of the second to-be-preloaded application based on the launched activity window in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

With respect to Claim 19, all the limitations of Claim 15 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein the processor is further configured to: 
send a forged focus notification to the second to-be-preloaded application; 
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification.
However, Sun et al. disclose:
wherein the processor is further configured to: 
send a forged focus notification to the second to-be-preloaded application; (receive an instruction (forged focus notification) to display the first and second applications (second-to-be-preloaded application), Paragraph 136)
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification. (control the touch screen to display the first and second applications in the first and second windows and/or detecting that a display change event has been detected (a preset time period), Paragraphs 136-141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein the processor is further configured to send a forged focus notification to the second to-be-preloaded application
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2015/0324137) disclose preloading a plurality of applications.
Fano (US 2017/0323216) discloses retraining predictive models.
Todasco et al. (US 2018/0097905) disclose using predictive analysis to preload data for applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
May 24, 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191